DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with response/argument filed 07/21/2021. Claims 1-2, 4-5, 14-15, and 20 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments, see page 8, filed 07/21/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn. 

Applicant's arguments filed 07/21/2021 with respect to 35 U.S.C. 102 have been fully considered but they are not persuasive. The applicant recites that primary reference May does not disclose a selectable reporting icon, wherein the selection triggers display of one or more issue icons. The examiner respectfully disagrees. As recited in para 0065, the driver 21 (or passenger) is able to update or append information related to the hazard, wherein the moving hazards are hazards 31-33 (see Fig. 6). Furthermore, Fig. 28 shows a screen for displaying information about a moving hazard, and proving an update concerning the moving hazard (see para 0151). Additionally, para 0051 shows that the primary observer (i.e. the driver 21) can enter or select relevant information about the subject vehicle 30 (i.e. a moving hazard), and Fig. May remains.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.

Drawings
The drawings are objected to as they have been submitted in color (Grayscale).  Color photographs (grayscale) and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Examples of GrayScaled images are Figs 8A-8D.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a “poor pickup location icon” and a “poor drop-off location icon”. It is unclear to the examiner what comprises a poor pickup/drop-off location. Does it comprise any location wherein the pickup or drop off location is problematic for the passenger or for the driver? Alternatively, does it comprise a location with poor signal (i.e. GPS) strength? As currently presented, the claim fail to clearly recite the metes and bounds of the claim, which renders the claim indefinite. The examiner will interpret a “poor pickup/drop-off location” as any location that is problematic to the passenger or to the driver, which includes locations with poor weather (i.e. heavy rain, strong wind, ice, fog, etc..) and locations that include general road incidents (i.e. accidents, traffic jam, road works, road closure, closed lanes, etc..). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshua May US20190147260A1 (henceforth May)

Regarding claim 1,
May discloses:
A method comprising: causing presentation of a navigation user interface on a user device of a user, the navigation user interface including a route being navigated, navigation instructions, and a selectable reporting icon to report an issue along the route being navigated
(Fig. 6 shows a navigation user interface presented on a user device (i.e. screen 600, para 0065), where the navigation user interface includes a route being navigated, allow the user to update or append information related to the hazards”. Potential moving hazards 31-33 represents icons wherein the driver is able to update or append information related to the moving hazards, therefore, hazards 31-33 represents reporting icons to update (i.e. report) an issue along the route being navigated. Furthermore, FIG. 28 illustrates an example embodiment of a screen for displaying identifying information about a moving hazard (or other object), in this example an aggressive driver, and enabling viewing of a map or list or proving an update concerning the moving hazard (para 0151).)

Additionally, para 0051 shows, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and 

Receiving a selection of the selectable reporting icon on the navigation user interface, the selection of the selectable reporting icon triggering a display of one or more issue icons; in response to receiving the selection of the selectable reporting icon on the navigation user interface, causing presentation of one or more issue icons on the user device, each issue icon representing a different issue type to be reported, receiving, by a networked system, a selection of an issue icon from the one or more issue icons
(In para 0149, “FIG. 26 illustrates an example embodiment of a list of the moving hazards (or other objects), along with type of moving object hazard and which may include additional available information such as report time, report minutes ago, report location, predicted location, estimated time of encounter, etc., and allowing a user to select a moving object hazard in order to view more information and data on a map view. In the example in FIG. 26, the characteristics to be selected are shown with text and icons with one per row on the screen which may enable easier access by a driver, for instance.”  Selection of a reporting icon (i.e. the moving 

Additionally, para 0051 shows, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and optionally the license plate of the subject vehicle 30.” The selection of the issue icons as shown in Fig. 23 is used to select relevant information about the subject vehicle 30 (the moving object hazard shown in Fig. 6), and causes presentation of one or more issue icons (Fig. 23).)
in response to receiving the selection of the issue icon, inferring, by a hardware processor of the networked system, a location associated with the issue;  updating a database with the issue and the inferred location.
(In para 0051, “In this example, the subject vehicle 30 has been observed by the primary observer 20. In operation for this example, the primary observer 20 would activate the application that runs in accordance with various embodiments of the methods of the present technology. The primary observer can then enter or select relevant information about the subject vehicle 30 such as, but not limited to, the speed, direction of travel and type of subject vehicle 30 and optionally the license 

In para 0052, “In response to the entry/selection, the method can notify other drivers that could be affected by the object, i.e., subject vehicle 30 in this example. The notification can be based upon various factors which may include the proximity to the subject vehicle 30 and the type or categorization of subject vehicle 30. In the example in FIG. 2, the direction of travel of the subject vehicle 30 is approaching an off-ramp 41 and an interchange 40. In various embodiments, a moving visual representation of this is displayed on the screen for the user, e.g., the primary observer 20 or others. The representation and various embodiments may run variously on a mobile device, a device built into the vehicle, or some Internet of Things (IoT) device, etc. Based on the speed that is determined for the subject vehicle and the user, e.g., primary observer 20, various trajectory information can be updated.” After the selection of the issue icon, other drivers are notified using a display on the screen for the user (i.e. other vehicles) and displays a moving visual representation of the issue as shown in Fig. 6. The notification includes a proximity (i.e. a location) to the subject vehicle and the location is displayed of the issue is displayed on the screen. Since nearby vehicles are notified via the app, the issue from the user is uploaded to a database which includes the issue and its location (Fig. 6).

Additionally, as shown in para 0102, a database is updated with the location of the reported hazard.)

Regarding claim 5,
May discloses:
wherein the inferring comprises: accessing historical data of reported issues; and detecting, from the historical data, locations along the route having reported issues, the inferred location being selected from one of the locations along the route.
(Fig. 6 shows (as labeled) 30-33, potential hazards in proximity to the driver that was identified by other drivers (para 0064). Therefore, the driver 21 accesses historical data from other users (para 0064) of the reported issues, and detects (as shown as marked locations in Fig. 6) the locations along the route having these reported issues. In the case as shown in Fig. 7, the inferred location is the location where hazard 32 is located. 

In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to update proximate drivers determined to be potentially affected.” Other drivers are 

Regarding claim 14,
All limitations have been examined with respect to the method in claim 1. The system taught/disclosed in claims 14 can clearly perform the method of claim 1. Therefore claim 14 is rejected under the same rationale.

Regarding claim 20,
All limitations have been examined with respect to the method in claim 1. The machine storage medium taught/disclosed in claim 20 can clearly perform the method of claim 1. Therefore claim 20 is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Gretton et al. US20070225902A1 (henceforth Gretton)

Regarding claim 2,
May discloses the limitations as recited above in claim 1. May does not specifically state the one or more issue icons comprises one or more of a poor pickup location icon, or a poor dropoff location icon.
However, Gretton teaches:
the one or more issue icons comprises one or more of a poor pickup location icon, or a poor drop-off location icon
(In para 0037, “Navigator can display dynamic travel information. This can appear in two forms. First, over a normal navigation map view, such as shown in FIG. 3. Here, the roads to be traveled along are shown in the normal, schematic manner of a digital map. But superimposed over some schematic representations of roads are colour coded arrows; these indicate traffic flow conditions of potential concern to the driver at the overlaid sections of the road. The arrow direction indicates traffic flow direction. FIG. 11 is a key to the meaning of these different arrows. The icons graphically represent: [0038] (i) stationery traffic (red arrows); [0039] (ii) queuing traffic (orange arrows); [0040] (iii) slow traffic (yellow arrows); [0041] (iv) road 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Gretton to include the one or more issue icons comprises one or more of a poor pickup location icon, or a poor dropoff location icon in order to display updated information about road driving and traffic conditions, such as road blocks on particular routes (para 0002, Gretton) to “enables the user to immediately see at a glance if there are major delays etc. anywhere on the proposed route. Previously, it was very difficult for the user to see at a glance whether any major traffic incidents affected the route” (para 0010, Gretton). This would 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Starenky et al. US 8370062B1 (henceforth Starenky)

Regarding claim 3,
May discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing 
However, Starenky teaches:
wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations.
(In column 2, lines 1-13, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty. Also, some locations may be associated with multiple places of posting. For example, a person standing near a hot dog stand on a Florida beach, and watching a surfing competition may be associated with the places (1) Daytona Beach, (2) Bob's hot dog stand, (3) 7th Annual Daytona Beach Surfing Competition, and (4) Florida. Thus, the user may need to either select the place of posting or verify a suggested location.” A predetermined number of locations along a user’s route is selected (i.e. Daytona Beach, Bob’s hot dog stand, etc...) and presented on the user’s device (i.e. via the application). The user then verifies and selects the suggested location indicating that the user is indeed at the suggested location (Column 19, lines 52-56).)

May to incorporate the teachings of Starenky to include wherein the inferring comprises selecting a predetermined number of locations previously traversed along the route, the inferred location being one of the predetermined number of locations, the method further comprising: causing presentation of the predetermined number of locations; and requesting the user confirm the inferred location from the predetermined number of locations since determining a location using a user device is ambiguous and not precise. In column 2, lines 1-5 of Starenky, “Determining a place of posting for inclusion in a post may require that the application telephone identify a current location of the telephone, which may be ambiguous at times. Positioning technology on the mobile telephone may not define a location of the telephone with absolute certainty.” Therefore, it is beneficial for a user to verify the user’s location with respect to the suggested locations so that the location of the user can be defined with absolute certainty.


Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Man et al. US20150032366A1 (henceforth Man)

Regarding claim 7,
May discloses the limitations as recited above in claim 1. May does not specifically state maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in 
However, Man teaches:
maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, performing a verification process to confirm the reported issue.
(In para 0066, “The credibility of the user's previous report is also a factor in setting the credibility score. After the confidence score reaches a certain threshold, the system may be configured to use that incident as a valid incident for traffic announcement. For other incidents that do not meet the threshold for announcement but are still worth investigating based on having met a lower threshold for example, these incidents may be routed to an operator for further validation.” And In para 0073, “Any users who have reported numerous times and also get those reports validated by other users may also be awarded various user status in the system, and therefore providing more incentive for user to report and validate traffic.” A credibility score is set for each user in the system, where the credibility score is based on the number of previous issues reported by the user and its accuracy (i.e. users who have reported numerous times and also get those reports validated by other users). In response to the score being below the credibility threshold, the incident report are routed to an operator to confirm the 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Man to include maintaining a credibility score for each user, the credibility score being based on a number of previous issues reported by the user and accuracy of the previous issues reported; determining that the credibility score is below a credibility threshold; and in response to the credibility score being below the credibility threshold, confirming the reported issue in order to determine if another user’s traffic report can be trusted and is accurate. Furthermore, users with low credibility scores still need to have their traffic report accounted for, and is thus necessary to verify their report to ensure that the report is of high quality (para 0065, Man).

Regarding claim 10,
May discloses the limitations as recited above in claim 1.
May further discloses:
accessing trace data for other users near the inferred location; and using the trace data for the other users
(In para 0064, “FIG. 6 shows an example screen 600 presented to a user in response to determining that a user (e.g., driver 21) is approaching a moving hazard type of object. In various embodiments, the application (per the corresponding method) collects reports received from multiple drivers and integrates the information to 

In para 0065, “The alert 95 in this example has a prompt to allow the user to tap for more information. It should be noted that, in this example, the method determined that some of the moving potential hazards 31-33 are not in the determined travel path of the driver 21.” The trace data for the other users is used from the user “tapping for more information” on the hazard icons 31-33.)

May does not specifically state verifying the issue being reported.
However, Man teaches:
verifying the issue being reported at the inferred location based on a threshold number or percentage of the other users reporting the issue.


Furthermore in para 0065, “When a user reports an incident by calling in to the system, or Tweeting the system, pressing various buttons displayed by the mobile application, the platform performs certain validation in order to ensure that the incident reports are of high quality. Prior art technologies typically ensure that the users are close to the area of incident. The present invention ensures that the location of the user reporting the incident report is on a particular road way, travelling in a particular direction, and that their travel speed is relatively slow and aligns with the type of incident reported. The system may also build a confidence score when there are more than one users reporting the same or similar incident in the same proximity.” And in para 0066, “After the confidence score reaches a certain threshold, the system may be configured to use that incident as a valid incident for traffic announcement.” Verifying the issue being reported at the inferred location is based on a threshold number of other users reporting the issue.)

May to incorporate the teachings of Man to include verifying the issue being reported at the inferred location based on a threshold number or percentage of the other users reporting the issue in order to verify that the user’s initial report is accurate (i.e. acknowledge that this is a correct incident (para 0073, Man)) such that accurate reports are presented to the users and false reports are minimized.
	
Regarding claim 17,
All limitations have been examined with respect to the method in claim 7. The system taught/disclosed in claim 17 can clearly perform the method of claim 7. Therefore claim 17 is rejected under the same rationale.

Claim 4, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Johnson et al. US20090326801A1 (henceforth Johnson)

Regarding claim 4,
May discloses the limitations as recited above in claim 1. 
May further discloses:
wherein the inferring comprises: accessing trace data received from the user device, the trace data indicating location information and speed of the user;
(Figs. 27-28 illustrates an example of a screen for displaying trace data about a road hazard, where the data includes location information and speed.)

May does not specifically state identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed being the inferred location. However, Johnson teaches:
identifying a location where the user reduced their speed and deviated from the navigation instructions, the location where the user reduced their speed and deviated from the navigation instructions being the inferred location.
(In para 0031, “At step 440, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to traffic congestion. This determination is also made by comparing the date, day of week, and time of each new route request to traffic congestion information distributed by traffic providers. For example, a location corresponding to exit 400 on Highway 5 generates over 100 new route requests during a month. A navigation server analyzes the new route requests from that location to determine that most new route requests are made during rush hour because there is a large industrial complex nearby. Workers traveling to and from the large industrial complex create high traffic congestion at the location resulting in the generation of a large number of new route requests. At step 450, the navigation server analyzes candidate locations to determine whether the large number of new route requests is due to poor directions.” A location is identified where the drivers reduce their speed (i.e. due to traffic congestions) and generate a new route request (i.e. deviate from the navigation instructions) due to the traffic congestion. The location where the user 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include identifying a location where the user reduced their speed and did not follow one of the navigation instructions, the location where the user reduced their speed and deviate from the navigation instructions being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development team is able to enter improved directions in the navigation server to improve future turn-by-turn directions for the locations.

Regarding claim 6,	
May discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users do not perform one of the navigation instructions, the location being the inferred location.
However, Johnson teaches:
wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users deviated from the navigation instructions, the location where the predetermined number of the plurality of users deviated from the navigation instructions being the inferred location.
 (In para 0030, “the navigation server analyzes the candidate locations (using at least one software application) to determine whether the large number of new route requests is due to a road closure. This determination is made, for example, by comparing the date, day of week, and time of day of each new route request and comparing it to road closure information distributed to telematics service providers by traffic providers. For example, if the location corresponding to the corner of Main Street and Elm Street generates more than the threshold number of new route requests during a measurement interval, then the navigation server may examine traffic reports offered by a traffic provider for this corner. Thereafter, the navigation 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Johnson to include wherein the inferring comprises: accessing stored trace data from a plurality of users that traversed a same or similar route; and detecting a location where a predetermined number of the plurality of users deviated from the navigation instructions, the location being the inferred location in order to determine whether the candidate location is one where poor directions are given (para 0005, Johnson). In para 0005, “Aspects of the disclosure determine the location where a large number of new routes have been requested. Further, aspects of the disclosure analyze this location to eliminate the location if there is a road closure or high traffic congestion and to determine whether the candidate location is one where poor directions are given. A development team skilled in the art of turn-by-turn directions analyzes the candidate locations and enters improved directions in the navigation server to improve future turn-by-turn directions for the locations.” Since the candidate location is analyzed, the development 
	
Regarding claim 15,
All limitations have been examined with respect to the method in claim 4. The system taught/disclosed in claim 15 can clearly perform the method of claim 4. Therefore claim 15 is rejected under the same rationale.


Regarding claim 16,
All limitations have been examined with respect to the method in claim 6. The system taught/disclosed in claim 16 can clearly perform the method of claim 6. Therefore claim 16 is rejected under the same rationale.


Claim 8, 11, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Farmer et al. US20180328747A1 (henceforth Farmer)

Regarding claim 8,
May discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than Farmer teaches:
wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the inferred location.
(In para 0039, “The locations or curb segments with poor pickup locations may not meet a pickup location score threshold value and thus may be incompatible or undesirable locations for using as an alternate request location. The pickup location score threshold value may be determined based on historical data of previous pickup locations, time to pickup, time from pickup to start of ride, or other factors such as ease of navigation to the location, legality and safety of the location for the provider to pick up the requestor, historical reduced cancelations, historical numbers of successful pickups, etc.” and in para 0072, “Additionally and/or alternatively, in some embodiments, the pickup evaluation module 134A may consider whether the provider can make a safe and legal stop to pick up the requestor. Additionally or alternatively, a safety rating score may be incorporated into the pickup location score. There may be situations where the requested pickup location is a location where it is extremely dangerous for both the requestor and the provider; for example, an on-ramp or off-ramp to a main, high-traffic road or at a turn where oncoming traffic cannot easily see that a car is stopped ahead of them. In these situations, the pickup evaluation module 134A may determine that the 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: identifying an indicated location for the route, the indicated location being a pickup or drop off, detecting that the user stopped more than a threshold distance from the indicated location; and selecting the indicated location as the 

	Regarding claim 11, 
May discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
However, Farmer teaches:
wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location.
(In para 0114, “At step 908, an alternate request location is determined. In an embodiment, multiple alternate request locations are determined, for example within the threshold distance of the request location. At step 910, the location evaluation module of the dynamic transportation matching system may determine location scores for each of the at least one alternate request locations.” Location scores (i.e. trace data) are determined for each of the alternate request locations 

In para 0028, “pickup location score thresholds may be used to indicate whether an alternate location should be determined for a request received through the dynamic transportation matching system. For example, request locations having a pickup location score that indicates the request location will be particularly poor (e.g., under a pickup location score threshold) may be matched with better locations within a particular distance (e.g., a reasonable walking distance for the requestor) of the request location.” Since a pickup location score threshold is used to indicate whether an alternate location should be determined and the pickup location score is determined based on a wait time for the user, then in response to a wait time traversing a threshold, the system matches a better location within a particular distance. Therefore, the pickup location where the wait time exceeds the wait time threshold is used as an inferred location through the PLoS (pickup location score) model (para 0027).

Furthermore, this also applies to a multiple pick-up trip, as shown in para 0035, “Thus, embodiments provide a solution that allows a ride matching system to determine whether another curb segment within a threshold distance of the request location would reduce travel times associated with one or more legs of a journey (e.g., the journey to the request location, the journey from the request location, a 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: for a multiple pick-up trip, accessing trace data for a plurality of pick-up locations; detecting a deviation from an expected wait time or suggested navigation instruction for one of the plurality of pick-up locations; and selecting the one of the plurality of pick-up locations as the inferred location in order to ensure that the locations for a multiple pick-up trip will not result in a loss of time savings due to a low quality pickup location (para 0028, Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates and time of arrival estimates may be difficult to determine and unnecessary delays at the point of service may result at some request locations. This leads to inaccurate matching between providers and requestors and inefficient use of system resources. There is a need to improve the identification of interaction locations and improve interactions between providers and requestors for overall travel time determinations, efficient use of system and processor resources, and overall improved experiences between providers and requestors.” (para 0003, Farmer)


May discloses the limitations as recited above in claim 1. May does not specifically state wherein the user is a driver or a rider in a ride sharing environment.
However, Farmer teaches:
wherein the user is a driver or a rider in a ride sharing environment.
(Fig. 1 illustrates an example of a ride matching system including a matched provider 140A and a requestor 110A (para 0034).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the user is a driver or a rider in a ride sharing environment since a user being driver or a rider in a ride sharing environment is very well known in the art. Furthermore, it is very convenient for users to be offered on-demand service offerings who do not have to be at a fixed location to receive the services as explained in para 0002 of Farmer, “Traditionally, people have requested and received services at fixed locations from specific service providers. For example, various services were fulfilled by making a delivery to a user at a home or work location. Many services can now be accessed through mobile computing devices and fulfilled at arbitrary locations, often by service providers that are activated on demand. Such on-demand service offerings are convenient for users, who do not have to be at fixed locations to receive the services.” 

Regarding claim 13,
May discloses the limitations as recited above in claim 1. May does not specifically state wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location. 
However, Farmer teaches:
wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location.
(In para 0027, “Additionally, cancellation rates of matched rides associated with a request location and any other information associated with delay between a provider and a requestor that can be associated with a poor location for a pickup may be used in determining a pickup location score for a location. Embodiments may track statistics for each request between a requestor and a provider through the dynamic transportation matching system and may use the stored ride history information to build a pickup location score (PLoS) model that can be applied to any request location.” A pickup location score for a location is determined based on a delay (i.e. a wait time for the user) at a pickup location. Since the score is based on a delay at a particular location, then that pickup location is the inferred location where a wait time traverses a wait time threshold.



It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Farmer to include wherein the inferring comprises: detecting a wait time for the user at a pick-up location; determining whether the wait time traverses a predetermined wait time threshold; and in response to the wait time traversing the predetermined wait time threshold, selecting the pick-up location as the inferred location in order to ensure that the location will not result in a loss of time savings due to a low quality pickup location (para 0028, Farmer) since a long wait time represents a low quality pickup location. In para 0003 “As such, accurate travel time estimates Farmer)

Regarding claim 18,
All limitations have been examined with respect to the method in claim 8. The system taught/disclosed in claim 18 can clearly perform the method of claim 8. Therefore claim 18 is rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Scofield et al. US20130132434A1 (henceforth Scofield)

Regarding claim 9,
May discloses the limitations as recited above in claim 1. May does not specifically state detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the Scofield teaches:
detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and based on the speed and time to travel, determining a severity of the issue.
(In para 0004, “Presented herein are techniques for generating and utilizing information about the conditions of locations, such as spans of roadway traveled by the users of location-aware devices. Such information may be received from the users of the devices, e.g., as a voice-based report of the conditions of a location that may be evaluated by a natural-language parser to extract information about the location conditions of the location. This information may be reported to a server configured to store location data, which may then transmit information about location conditions to other users in or approaching the same location. Moreover, the server may be configured to confirm, clarify, or identify additional details about a location condition by generating and presenting queries to users in the proximity of the location.” A number of users (including the user) report and receives information about the conditions (i.e. an issue) at a specific location.

In para 0021, “FIG. 1 presents some advantages, such scenarios may present opportunities to collect additional information that may present significant utility. In 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Scofield to include detecting a number of users, including the user, reporting the issue at the inferred location; accessing trace data for the number of users; based on the trace data, determining a speed and time to travel through the inferred location for each of the number of users; and Scofield) when a traffic congestion exists.

Regarding claim 19,
All limitations have been examined with respect to the method in claim 9. The system taught/disclosed in claim 19 can clearly perform the method of claim 9. Therefore claim 19 is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/G.J.L./
Examiner
Art Unit 3669



/JESS WHITTINGTON/Examiner, Art Unit 3669